 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:06-CR-00116-DAD
12                                Plaintiff,            STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE
13                         v.
                                                        DATE: February 24, 2020
14   SURJIT RAJASASI,                                   TIME: 2:00 p.m.
15                               Defendant.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status conference (on Defendant’s supervised

21 release petition) on February 24, 2020.

22          2.     By this stipulation, the parties now move to continue the February 24, 2020 status

23 conference to March 2, 2020 to accommodate the schedule of the U.S. Probation Officer handling this

24 case.

25 ///

26 ///
27 ///

28 ///

                                                        1
30
 1           3.    Defendant is not in custody. The parties are discussing a potential resolution in this

 2 matter.

 3           IT IS SO STIPULATED.

 4
     Dated: January 31, 2020                                MCGREGOR W. SCOTT
 5                                                          United States Attorney
 6
                                                            /s/ JEFFREY A. SPIVAK
 7                                                          JEFFREY A. SPIVAK
                                                            Assistant United States Attorney
 8

 9
     Dated: January 31, 2020                                /s/ Douglas Foster
10                                                          Douglas Foster
11                                                          Counsel for Defendant
                                                            Surjit Rajasasi
12                                                          (as approved by email 1/31/2020)

13

14

15                                                  ORDER

16           IT IS SO ORDERED. The Status Conference currently set for February 24, 2020 at 2:00 pm is

17 continued to March 2, 2020 at 2:00 pm before the duty Magistrate Judge.

18
     IT IS SO ORDERED.
19

20      Dated:     January 31, 2020                          /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                        2
30
